In a consolidated action in which appellant seeks a separation and the setting aside of a separation agreement and a deed, and respondent seeks a divorce, the appeal is from an order granting respondent’s motion for a preference pursuant to rule 151 of the Rules of Civil Practice. Order affirmed, without costs. In the event that respondent has not fully complied with the provisions in the order of August 22, 1958 directing him to pay temporary alimony and a counsel fee, or is in default in performance of any other mandate, at the time the case is reached on the calendar, it will be incumbent on the trial court to determine whether trial shall proceed. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.